 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is entered into as of 30th day
of June, 2012 (the “Effective Date”), by and between The Bolcan Group, LLC, a
Utah limited liability company (“Seller”), and Bolcan Mining Corporation, a
Nevada corporation (“Buyer”). Seller and Buyer may be referred to individually
herein as a “Party” and collectively as the “Parties.”

 

RECITALS

 

A.         This Agreement provides for the acquisition by Buyer of all of the
assets currently owned by Seller, consisting of the property listed on Exhibit A
hereto and described more fully below (collectively, the “Assets”), on the terms
and conditions hereinafter provided.

 

B.         Buyer is desirous of purchasing the Assets from Seller.

 

C.         Buyer also is willing to assume certain liabilities of the Seller,
consisting of and limited to those liabilities listed on Exhibit B hereto and
described more fully below (collectively, the “Liabilities”), on the terms and
conditions hereafter provided.

 

D.         The Parties have negotiated (a) the purchase and sale of the Assets,
and (b) the assumption of the Liabilities, such transactions to be subject to
the terms and conditions specified in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, based on the stated premises, which are incorporated herein by
reference, and for and in consideration of (a) the mutual representations,
covenants, obligations and agreements hereinafter set forth and (b) the mutual
benefit to the Parties to be derived here from, it is hereby agreed as follows.

 

1.       Sale and Purchase of Assets; Assumption of Liabilities.

 

1.1.         Pursuant to the terms and conditions of this Agreement, Seller
hereby agrees to sell, and Buyer hereby agrees to purchase, the Assets listed on
Exhibit A hereto.

 

1.2.         Pursuant to the terms and conditions of this Agreement, Buyer
hereby agrees to assume the Liabilities of Seller listed on Exhibit B hereto.
Buyer and Seller understand, acknowledge, and agree that the Liabilities listed
on Exhibit B are all of the currently existing liabilities of the Seller, and
that it is the intention of the Parties that the Buyer assumes all of the
current and known liabilities of the Seller, which are those listed on Exhibit
B. By signing below, Buyer understands, acknowledges, and agrees to be fully
responsible for all Liabilities that are listed, and Seller understands,
acknowledges, and agrees that Buyer shall not be responsible for any liabilities
not listed on Exhibit B (“Unlisted Liabilities”), whether known or unknown, and
irrespective of whether such Unlisted Liabilities currently exist or arise at
any time in the future.

 

 

 

 



2.       Purchase Price. Buyer agrees to pay to Seller the following:

 

2.1. A payment of $ 1,000 (One Thousand Dollars), which constitutes the full
purchase price of the Assets, to be paid in cash no later than five (5) business
days after closing.

 

3.       Effective Date and Closing. The closing of this transaction shall take
place upon execution of this Agreement, and shall be effective as of the end of
business on the Effective Date (the “Closing”‘). At Closing, Seller shall
execute and deliver to Buyer an assignment conveying title to the Assets to
Buyer. In addition, the Parties agree to execute such additional documents as
shall be reasonably necessary, from time to time, to consummate the transactions
contemplated by this Agreement.

 

4.       Representations of Seller. In order to induce Buyer to enter into this
Agreement, Seller makes the following representations and warranties to Buyer:

 

4.1.         Enforceability. This Agreement and all other agreements of Seller
contemplated hereby are or, upon the execution and delivery thereof will be,
valid and binding obligations of the Seller, enforceable against it in
accordance with their terms.

 

4.2.         Ownership of Assets. Seller is the lawful owner of the Assets and
has the legal right to transfer ownership of all Assets transferred hereunder.
The Assets are being transferred to Buyer free from all liens and encumbrances.
Seller further agrees to defend against any and all adverse claims or demands in
connection with the ownership or transfer of the Assets, provided, however, that
Seller and Buyer respectively agree that the maximum aggregate amount of
Seller’s defense obligation pursuant to this Agreement shall be strictly limited
to $5,000 (Five Thousand Dollars).

 

5.       Assumption of Liabilities. In order to induce Buyer to enter into this
Agreement,
Seller makes the following representations and warranties to Buyer:

 

5.1.         Assumption. By signing below, Seller agrees to maintain
responsibility for any and all Unlisted Liabilities, pursuant to their
particular terms, conditions, and requirements.

 

6.       Indemnification. Buyer agrees to indemnify and hold Seller harmless
from any and all liabilities, claims and causes of action arising after the
Closing in connection with (a) the purchase of the Assets, or (b) the assumption
by Buyer of the Liabilities, provided, however, that Seller and Buyer
respectively agree that the maximum aggregate amount of Buyer’s indemnification
obligation pursuant to this Agreement shall be strictly limited to $ 10,000 (Ten
Thousand Dollars).

 

7.       Other Covenants and Obligations.

 

7.1.         Transfer Taxes. Buyer shall be responsible for payment of all sales
taxes, fees or other assessments associated with the transfer of the Assets, if
any.

  

 

 



 

8.       Miscellaneous.

 

8.1.         Time is of the essence in performance of any obligation hereunder.

 

8.2.         All negotiations, understandings, representations and preliminary
agreements are merged herein. The Parties intend this document to be the final
and exclusive expression of their agreement. This Agreement may not be modified,
amended or revoked except in writing signed by all the Parties hereto. The
signature page of each counterpart may be detached from such counterpart and
attached to a single document which shall for all purposes be treated as an
original. Transmittal and receipt of facsimile signatures on the signature page
to this Agreement shall be binding on the Parties hereto. In the event this
Agreement is signed via facsimile, each Party agrees to promptly deliver to the
other Party the originally signed document via regular mail or overnight
delivery.

 

8.3.         This Agreement shall be governed, interpreted and construed by the
laws of the State of Utah.

 

8.4.         This Agreement shall apply to, inure to the benefit of and bind all
Parties hereto, their assigns, heirs, personal representatives and other
successors.

 

8.5.         It is expressly agreed that the terms, covenants and conditions of
this Agreement shall survive any legal act or conveyance required under this
Agreement.

 

8.6.         The section and other headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

8.7.         Each Party to this Agreement executes the Agreement on its own
behalf and not as agent for any other person.

 

8.8.         The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event of an ambiguity or if a question of
intent or interpretation arises, this Agreement shall be constructed as if
drafted jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring either Party by virtue of the authorship of any of the
provisions of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

  

 

 

 

IN WITNESS WHEREOF, Seller and Buyer have caused this Asset Purchase Agreement
to be duly executed effective as of the Effective Date.

 



  BUYER:         BOLCAN MINING CORPORATION   a Nevada corporation         By:
/s/ Michael Stanford     Michael Stanford     President and CEO         By: /s/
Michael Christiansen     Michael Christiansen     Executive Vice President      
  SELLER:       THE BOLCAN GROUP, LLC   a Utah limited liability company        
By : /s/ Michael Stanford     Michael Stanford     Manager and Sole Member



 

 

 



 

EXHIBIT A

 

LIST OF ASSETS

 

ASSETS             Chase Bank Acct # 991920604  $15,926.84  2011 Ford Explorer,
net cost   27,213.36         TOTAL ASSETS  $43.140.20 

 



 

 

  

EXHIBIT B

 

LIST OF LIABILITIES ASSUMED

 



LIABILITIES      Accounts Payable:      Durham Jones & Pinegar  $10,649.00  CFO
Advantage Consulting, LC   2,592.50  Charlie’s Automotive   1,626.90  Total
Accounts Payable  $14,868.40         Advances Payable-BMC  $27,887.00  Advances
Payable-Investors   155,000.00  Advances Payable-Founder   18,775.75        
TOTAL LIABILITIES  $214.904.25 

 



 

 

 